DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 lines 13, 15 and 18, the phrase “substantially” is indefinite, since the instant specification fails to provide any mention of ranges above the recited pressures or temperatures that would be considered substantially.  As such the metes and bounds of the claimed invention are unclear.
Claims 2-5 are rejected due to their dependence upon claim 1.
Claim 5 lines 1 and 3, it is unclear if the recitation “a brake system” is intended to reference the earlier recited brake system  (cl. 1line 3), or another brake system.   It is noted that claim 5 depends upon at least claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 202783163 U to Guo et al. in view of US 2016/0305974 A1 to Webster et al.
Re-claim 1, Guo et al. teach vehicle comprising: tires (as part of a wheel 1, as is common in the art); a brake system 2; a brake duct system (see figure 1) comprising: a first outlet (hot air outlet 124) is disposable adjacent to the brake system (this is the upward outlet in figure 1); a second outlet 121 is disposable adjacent to the brake system (this is the outlet near 3, see figure 1); a first duct arranged to convey air to the first outlet; a second duct arranged to convey air to the second outlet; and a vortex tube 12 (see also figure 2) having: an inlet 9 is arranged to collect air at a first temperature, and at a pressure above atmospheric pressure (a pump increases the pressure over that of the inlet); a high temperature outlet 124 supplies a first stream of air at a second temperature above the first temperature to the first duct; a low temperature outlet 121 
Webster et al. teach a vehicle comprising a system that is intended to cool and heat sensors 830 associated with the tire and brake system, see abstract.  This provides a consistent temperature operating range for the sensors, thereby protecting the sensors from damage due to either excessive heat or excessive cold.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the high temperature outlet 124 of Guo et al. in a manner to heat the brake system or tire of the vehicle as taught by Webster et al., thus maintaining an efficient temperature range for the sensors associated with the brake system and tire.
Re-claim 2, a controller 4 controls the supply of the streams of air from the vortex tube to the outlets, through control of the pump.
Re-claim 3, a temperature sensor 3 monitors a temperature of the brake system and signals the controller as needed.
Re-claim 5, Guo et al. teach the method of controlling the temperature of the brake system 2, the method comprising: providing the brake system 2; providing the brake duct system (such as tubes 5 and vortex tube 12); and controlling the streams of air from the vortex tube to the outlets 121 and 124.  The controlling step may include operation of the pump to supply the air stream to the vortex tube and thus to the outlets.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Webster et al. as applied to claim 2 above, and further in view of US 2016/0176385 A1 to Wolf et al.
Guo et al. fail to teach the use of a brake sensor to monitor vehicle braking and signal the 
controller to control supply of the streams of air form the vortex tube to the outlets in response thereto.
	Wolf et al. teach a brake cooling system in which a controller 35 responds to a braking sensor, and thus operates the brake cooling system in response thereto (see paragraph 34).  This is merely one additional manner by which one could control a brake cooling and heating system associated with a brake system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Guo et al. with a braking sensor in communication with the controller as taught by Wolf et al., thereby allowing further control over the cooling and heating system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kirkbridge et al. teach a system that supplies heated air to areas adjacent tires.  Tueshcen teaches cooling system using expansion nozzles part of an air stream duct.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
April 30, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657